Exhibit 23.2 Consent of Independent Registered Public Accounting Firm We consent to the inclusion in this Amendment No. 5 to theRegistration Statement on Form S-4 No. 333-166480 of our report, dated March 31, 2010, on our audit of the consolidated financial statements of Midas Medici Group Holdings, Inc. and Subsidiaries as of December 31, 2009 and for the year then ended.We also consent to the reference to our Firm under the caption “Experts” in this Registration Statement. /s/ J.H. Cohn LLP Roseland, New Jersey February 7, 2011
